In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15-2069

JOHN DOE,
                                                 Plaintiff-Appellant,

                                 v.


VILLAGE OF DEERFIELD, et al.,
                                              Defendants-Appellees.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 14 C 7423 — Elaine E. Bucklo, Judge.


  SUBMITTED FEBRUARY 25, 2016 — DECIDED APRIL 12, 2016


   Before BAUER, MANION, and KANNE, Circuit Judges.
    BAUER, Circuit Judge. This case presents a matter of first
impression for us: whether an order denying leave to proceed
anonymously is immediately appealable. Guided by the
reasoning of some of our sister circuits, we find that an order
denying leave to proceed anonymously does fall within the
collateral order doctrine and is immediately appealable.
  An individual filed a lawsuit in federal district court
naming the Village of Deerfield, Lisa Batchelder, and Gary
2                                                   No. 15-2069

Zalesny as defendants (collectively “defendants-appellees”). In
his caption, the individual plaintiff identified himself as “John
Doe,” which is not his real name. The defendants-appellees
moved to dismiss Doe’s complaint for, among other things,
failure to provide his true name in the caption of his complaint.
The district court granted without prejudice the motion to
dismiss and denied Doe’s motion for leave to proceed anony-
mously. Doe now appeals these rulings. Although Doe has
won the jurisdictional battle, he has lost the war; while we do
have jurisdiction to hear Doe’s appeal, we find that Doe has
failed to show exceptional circumstances justifying anonymity.
Therefore, we affirm the orders of the district court.
                     I. BACKGROUND
    Doe filed his complaint on September 23, 2014, asserting an
equal protection claim under 42 U.S.C. § 1983 and a malicious
prosecution claim under Illinois state law. The facts are taken
from Doe’s complaint, which we are required to accept as true.
Golden v. State Farm Mut. Auto. Ins. Co., 745 F.3d 252, 253 (7th
Cir. 2014). Defendants-appellees Batchelder and Zalesny made
false statements to a Village of Deerfield police officer, which
resulted in Doe’s arrest. The Village of Deerfield prosecuted
Doe for violations of two ordinances. Although the Village of
Deerfield became aware of the falsity of Batchelder’s and
Zalesny’s statements during the prosecution, it nevertheless
proceeded with prosecuting Doe and refused to dismiss the
charges. The criminal case “resolved in [Doe’s] favor,” and he
obtained an order expunging his related arrest and prosecution
records. Doe asserts that his arrest and prosecution were
conducted in retaliation for a previous lawsuit he filed against
a Village of Deerfield police officer.
No. 15-2069                                                      3

    All three defendants-appellees filed motions to dismiss
Doe’s complaint in January and February 2015, based in part
upon Doe’s failure to comply with Federal Rule of Civil
Procedure 10(a) requiring him to provide his true name in his
complaint’s caption. In conjunction with his opposition to
defendants-appellees’ motions to dismiss, Doe filed a motion
for leave to proceed anonymously on March 2, 2015.
    The district court denied Doe’s motion to proceed anony-
mously, finding Doe did not show exceptional circumstances
to justify anonymity. Doe argued that having to reveal his true
identity would thwart the purpose of the expungement of his
criminal records and would embarrass him. After weighing
these arguments in favor of anonymity against the harm of
anonymity and the right of the public and the litigants to be
fully informed of the parties’ identities, the district court found
Doe’s potential embarrassment to be insufficient to justify
anonymity in a suit which Doe voluntarily brought. The
district court denied Doe’s motion and granted defendants-
appellees’ motion to dismiss without prejudice, allowing Doe
to refile his complaint under his true name. Doe then moved
the district court to stay the proceedings pending his appeal,
which the district court granted.
                       II. DISCUSSION
    We first consider whether we have jurisdiction to hear
Doe’s appeal, which is a matter of first impression in our
circuit. Generally, our jurisdiction is limited to “final decisions
4                                                       No. 15-2069

of the district courts.” 28 U.S.C. § 1291.1 An order dismissing a
complaint without prejudice is not a final order that is appeal-
able. Bastian v. Petren Res. Corp., 892 F.2d 680, 682 (7th Cir.
1990). Preliminarily, then, both the order denying Doe leave to
proceed anonymously and the dismissal without prejudice of
Doe’s complaint are not final appealable orders.
    However, our inquiry does not end there. In Cohen v.
Beneficial Industrial Loan Corporation, the United States Supreme
Court enunciated the collateral order doctrine, which carves
out a “small class” of non-final orders that are deemed final
and immediately appealable. Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541, 546–47 (1949); see also Mowhawk Indus., Inc.
v. Carpenter, 558 U.S. 100, 106 (2009) (citation omitted). To fall
within the collateral order doctrine, the non-final order must:
(1) be conclusive on the issue presented; (2) resolve an impor-
tant question separate from the merits of the underlying action;
and (3) be “effectively unreviewable” on an appeal from the
final judgment of the underlying action. Mowhawk, 558 U.S. at
106 (citation and quotation omitted); see also Abelesz v. Erste
Grp. Bank AG, 695 F.3d 655, 659 (7th Cir. 2012) (citation omit-
ted). These three elements giving rise to collateral review are
to be “stringent[ly]” applied, lest the collateral order doctrine
exception swallow the whole of the final order doctrine. Herx
v. Diocese of Fort Wayne-South Bend, Inc., 772 F.3d 1085, 1088–89
(7th Cir. 2014) (quoting Digital Equip. Corp. v. Desktop Direct,
Inc., 511 U.S. 863, 868 (1994) and Will v. Hallock, 546 U.S. 345,
350 (2006)); see also Herx, 772 F.3d at 1089 (citations omitted)

1
   28 U.S.C. § 1292 provides for certain interlocutory orders that are
immediately appealable, none of which apply in this case.
No. 15-2069                                                      5

and Abelesz, 695 F.3d at 659 (citations omitted) (collateral order
exception is “narrow” and “modest” in scope).
    In determining whether an order falls under the collateral
order doctrine, we are to examine “the entire category to which
a claim belongs,” rather than “engag[ing] in an individualized
jurisdictional inquiry.” Mohawk, 558 U.S. at 107 (citations and
quotations omitted). Thus, for jurisdiction purposes, we must
determine whether denials of motions to proceed anony-
mously fall under the collateral order doctrine as a whole,
rather than scrutinize the individual denial of Doe’s motion.
   As mentioned above, we have not yet had the opportunity
to decide whether a denial of a motion for leave to proceed
anonymously falls within the collateral order exception. But, a
number of our sister circuits have had such an opportunity and
have found in the affirmative. See Does I thru XXIII v. Advanced
Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000) (“Does I thru
XXIII”); M.M. v. Zavaras, 139 F.3d 798, 802 (10th Cir. 1998);
James v. Jacobson, 6 F.3d 233, 234 (4th Cir. 1993); Doe v. Frank,
951 F.2d 320, 322 n.2 (11th Cir. 1992) (based on adoption of 5th
Circuit precedent); S. Methodist Univ. Ass’n v. Wynne & Jaffe,
599 F.2d 707, 712 (5th Cir. 1979).
    We join our sister circuits and determine that, as a class,
denials of motions for leave to proceed anonymously are
immediately appealable because they meet the three elements
of the collateral order doctrine. First, they are conclusive on the
issue presented; such orders conclusively preclude a party’s
ability to proceed anonymously. Mowhawk, 558 U.S. at 106
(citation and quotation omitted); Gulfstream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 276 (1988); Does I thru XXIII, 214
6                                                    No. 15-2069

F.3d at 1066. Second, the question of anonymity is separate
from the merits of the underlying action. Mowhawk, 558 U.S. at
106 (citation and quotation omitted); Does I thru XXIII, 214 F.3d
at 1066. Whether a party officially utilizes a fictitious name has
no bearing on the litigation process and the resolution of the
underlying merits; district courts have various means, includ-
ing protective orders and placing documents under seal, of
preventing a party’s name from reaching the public domain.
Third, we are persuaded by the reasoning of the Ninth Circuit
that a district court’s decision would be “effectively un-
reviewable” on appeal from a final decision in the case. If
parties were required to litigate the case through to a final
judgment on the merits utilizing their true names, the question
of whether anonymity is proper would be rendered moot.
Does I thru XXIII, 214 F.3d at 1066 (“Appellate review of the
district court order [denying anonymity] after the district court
renders a final decision on the [merits of the underlying claim]
will have no legal or practical value.”). We agree and hold that
orders denying motions for leave to proceed anonymously fall
under the collateral order doctrine and are immediately
appealable.
   Despite the fact that we have not previously had the
opportunity to consider a denial of a motion for leave to
proceed anonymously directly, we have established the
appropriate legal standard for reviewing the merits of an
anonymity claim on appeal from other final orders. See Doe v.
City of Chicago, 360 F.3d 667, 669–70 (7th Cir. 2004); Doe v. Blue
Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir.
1997). Specifically, we review the district court’s denial of
Doe’s motion for abuse of discretion only. Doe ex rel. Doe v.
No. 15-2069                                                       7

Elmbrook Sch. Dist., 658 F.3d 710, 721 (7th Cir. 2011) (citations
omitted), aff’d en banc in relevant part, 687 F.3d 840, 842–43 (7th
Cir. 2012); K.F.P. v. Dane Cty., 110 F.3d 516, 519 (7th Cir. 1997)
(citation omitted). There is no abuse of discretion “if the district
court ‘applied the correct legal standard and reached a
reasonable decision based on facts supported by the record.’”
Elmbrook, 658 F.3d at 721 (quoting Pruitt v. Mote, 503 F.3d 647,
658 (7th Cir. 2007)).
    We have repeatedly voiced our disfavor of parties proceed-
ing anonymously, as anonymous litigation runs contrary to the
rights of the public to have open judicial proceedings and to
know who is using court facilities and procedures funded by
public taxes. To proceed anonymously, a party must demon-
strate “exceptional circumstances” that outweigh both the
public policy in favor of identified parties and the prejudice to
the opposing party that would result from anonymity. Blue
Cross, 112 F.3d at 872 (citations omitted); Chicago, 360 F.3d at
669 (citations omitted).
    In some situations, a litigant’s use of a fictitious name is
warranted. Such situations include protecting the identities of
“children, rape victims, and other particularly vulnerable
parties.” Blue Cross, 112 F.3d at 872. Further, a party’s allega-
tion of fear of retaliation “is often a compelling ground” in
favor of anonymity. Chicago, 360 F.3d at 669 (citations omitted).
For instance, we affirmed the use of fictitious names where
plaintiffs, minor children and their parents, had legitimate
fears of future retribution in a case involving religious free-
dom. Elmbrook, 658 F.3d at 723–24.
8                                                   No. 15-2069

     However, we have found anonymity unjustified in other
situations. For example, we found the plaintiff’s fear of
disclosure of his medical and psychiatric information through
litigation was insufficient to warrant the plaintiff’s anonymity.
Blue Cross, 112 F.3d at 872. We have also questioned whether
a sexual harassment claim, standing alone without any
allegations of rape or torture or fear of retaliation, would
justify anonymity. Chicago, 360 F.3d at 696; see also Coe v. Cty.
of Cook, 162 F.3d 491, 498 (7th Cir. 1998) (party’s embarrass-
ment of past “immoral or irresponsible” behavior insufficient
basis for anonymity).
    Here, anonymity is not justified, and the district court did
not abuse its discretion in denying Doe’s motion for leave to
proceed anonymously. The district court applied the correct
legal standard to the facts present in the record: it balanced
Doe’s stated reasons supporting anonymity—that having to
proceed under his true name would defeat the purpose of his
criminal expungement and any resulting embarrassment he
might feel—against the public’s and parties’ rights to the
identities of parties and the potential prejudice to the opposing
parties. The district court gave a detailed, well-reasoned
opinion on the issue of anonymity, finding Doe had not
presented exceptional circumstances justifying use of a
fictitious name in a civil suit he voluntarily filed. We find no
abuse of discretion on the part of the district court in denying
Doe’s motion for leave to proceed anonymously. The district
court was correct in dismissing Doe’s complaint without
prejudice, preserving Doe’s ability to refile under his true
name.
No. 15-2069                                                    9

    In conclusion, we reiterate our Circuit Rule 26.1, which
requires a party proceeding under a fictitious name to state his
or her true name in his or her disclosure statement, with such
statement being filed under seal. 7th Cir. R. App. P. 26.1(b).
The purpose of the disclosure statement is to “enable a judge
of this court to determine whether he or she is recused from
the case.” Coe, 162 F.3d at 498. Doe failed to comply with this
Rule, thereby gambling with our ability to ensure impartiality
in this case.
                     III. CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.